MCDONALD, J.,
dissenting. I would uphold the trial court’s decision placing the burden of proof upon the custodial parent. As Justice Norcott points out, many other states require the custodial parent to bear the *455burden of establishing that the move is in the best interests of the child.
The majority places the burden on the noncustodial parent — the father in this case — to establish that his child should not be moved across the country at the convenience of the custodial parent. In the future, any parent would be foolish to forego physical custody or not stipulate that the custodial parent keep the child within a number of miles of Connecticut.
In this case, the father, while sharing joint legal custody of the child with the mother, had agreed that she would have primary physical custody. The father attempted to maintain his relationship with his son by so-called “reasonable visitation.” Because the mother’s new husband may have had better employment opportunities in California, she sought an order that would deem coast-to-coast visits reasonable visitation. After hearing the witnesses, the trial court found that “the evidence against the move [was] overwhelming,” and that the move was “not in the minor child’s best interests.” I would affirm the Appellate Court in upholding the trial court’s well reasoned, careful and thoughtful opinion.
The majority refers to the financial, marital and cohabitational opportunities that such travel would afford the custodial parent, as if such opportunities would replace the father’s role in his son’s life.1 Because of the heartache and harm to come about, I do not agree. The New York Court of Appeals has stated: “How valuable the mature guiding hand and love of a second parent may be to a child is taught by life itself.” Weiss *456v. Weiss, 52 N.Y.2d 170, 175, 418 N.E.2d 377, 436 N.Y.S.2d 862 (1981). Each parent’s relationship is vital to a child’s development. I believe this court should, without any burden shifting, require the custodial parent to bear the burden of proving by a fair preponderance of the evidence that the move is in the best interests of the child.
In this case, the noncustodial parent is the father. In a changing world, a mother with a demanding job and a homemaking husband could find herself to be the noncustodial parent. See M. Petersen, “The Short End of Long Hours: A Female Lawyer’s Job Puts Child Custody at Risk,” N.Y. Times, July 18, 1998, p. D1 (discussing Young v. Hector, 740 So. 2d 1153 [Fla. App. 1998], superceded by 740 So. 2d 1158 [Fla. App. 1999]).
As to the first and third certified questions, I would affirm the well reasoned opinion of the Appellate Court.
Accordingly, I respectfully dissent.

 In so doing, the majority cites with approval, in a footnote, the tentative draft of the American Law Institute’s “Principles of the Law of Family Dissolution.” See footnote 5 of the majority opinion. The use of such footnotes to advance a set of values has drawn the attention of scholars. See generally, e.g., A. Austin, “Political Correctness Is a Footnote,” 71 Or. L. Rev. 543 (1992).